United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3488
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Ricky L. Floyd,                           *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: December 17, 1999

                                    Filed: December 23, 1999
                                     ___________

Before McMILLIAN and FAGG, Circuit Judges, and BOGUE,* District Judge.
                            ___________

PER CURIAM.

       Ricky L. Floyd pleaded guilty to conspiracy to distribute methamphetamine and
was sentenced to 84 months in prison. Floyd appeals his sentence, first claiming the
district court erroneously applied a career offender enhancement because his 1982
California state conviction for second degree burglary is not a crime of violence within
the meaning of U.S. Sentencing Guideline § 4B1.1. We disagree. A crime of violence


      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
is "any offense under federal or state law, punishable by imprisonment for a term
exceeding one year," U.S.S.G. § 4B1.2(a), "regardless of the punishment actually
imposed," United States v. Sumlin, 147 F.3d 763, 765 (8th Cir. 1998). Because the
maximum penalty for second degree burglary in California is three years imprisonment,
see id. (analyzing relevant sections of the California Penal Code), the district court
correctly found Floyd's second degree burglary conviction was a crime of violence for
purposes of the career offender enhancement.

       Floyd also contends the district court improperly denied his request for a
downward departure either as a minor participant under U.S.S.G. § 3B1.2 or because
of exceptional circumstances under U.S.S.G. § 5K2.0. These contentions are meritless.
Career offenders are not eligible for reductions under U.S.S.G. § 3B1.2. See United
States v. Beltran, 122 F.3d 1156, 1160 (8th Cir. 1997). Because the district court was
aware of its authority to depart under § 5K2.0 and chose not to depart, the decision is
not reviewable on appeal. See United States v. Jones, 145 F.3d 959, 965 (8th Cir.)
cert. denied, 119 S. Ct. 457 (1998).

      We thus affirm the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-